EXHIBIT 10.1

Execution Version

MarketAxess Holdings Inc.

55 Hudson Yards 15th Floor

New York, New York, 10001

January 7, 2019

Christopher R. Concannon

Re: Terms of Employment

Dear Chris:

The purpose of this letter agreement (this “Letter Agreement”) is to set forth
the terms and conditions of your employment with MarketAxess Holdings Inc. (the
“Company”) effective as of January 22, 2019 (the “Effective Date”).

1. Title, Term and Duties. Effective as of the Effective Date, you shall be
employed by the Company as its President and Chief Operating Officer. As soon as
reasonably practicable following the Effective Date, you shall be nominated to
serve as a member of the Board of Directors of the Company (the “Board”). Your
employment will continue under the terms and conditions of this Letter Agreement
for a term commencing on the Effective Date until the fifth anniversary of the
Effective Date (the “Initial Term”). On the day following the last day of the
Initial Term and each anniversary thereof, the term of this Letter Agreement
shall be automatically extended for successive one-year periods, provided,
however, that either party hereto may elect not to extend the term of this
Letter Agreement by giving written notice to the other party at least ninety
(90) days prior to the end of the Initial Term or any such anniversary thereof.
Notwithstanding anything else herein, you and the Company retain the right to
terminate your employment hereunder at any time for any reason or no reason in
accordance with the terms of this Letter Agreement. The period of time between
the Effective Date and the termination of your employment hereunder shall be
referred to herein as the “Term.”

During the Term, you will report to the Chief Executive Officer of the Company.
While you are employed by the Company, you will devote substantially all of your
business time and efforts to the performance of your duties hereunder and use
your best efforts in such endeavors.

2. Base Salary, Bonus, Equity and Benefits.

(a) During the Term, the Company will pay you a base salary at a minimum rate of
$500,000 per year, in accordance with the usual payroll practices of the
Company.

(b) In addition, during the Term, you will be eligible to receive an annual cash
incentive subject to, and in accordance with, the Company’s annual performance
incentive plan as in effect from time to time on terms and conditions
established and evaluated by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion. Notwithstanding the forgoing,
with respect to the 2019 calendar year, you will receive a cash incentive of no
less than $1.5 million (the “2019 Incentive”). The 2019 Incentive is payable
when such cash incentives are generally paid to senior executives of the Company
but no later than March 15, 2020, and, except as expressly set forth in this
Letter Agreement, subject to your continued employment with the Company on the
payment date.

 

1



--------------------------------------------------------------------------------

(c) In consideration for your entering into this Letter Agreement, on the
Effective Date or as soon as reasonably practicable thereafter, you will receive
the following equity awards under the Company’s 2012 Incentive Plan (the
“Incentive Plan”): (i) “Leveraged Equity” comprised of (A) stock options to
purchase a number of shares of the Company’s common stock with a grant date
value of $1.4375 million with an exercise price per share equal to 125% of the
closing price of the Company’s common stock on the grant date (the “FMV
Benchmark”), which stock option award will be granted pursuant to, and will be
subject to the terms and conditions of, the Form of Stock Option Agreement
attached as Exhibit B; (B) stock options to purchase a number of shares of the
Company’s common stock with a grant date value of $1.4375 million with an
exercise price per share equal to 135% of the FMV Benchmark, which stock option
award will be granted pursuant to, and will be subject to the terms and
conditions of, an award agreement substantially similar to the Form of Stock
Option Agreement attached as Exhibit B; (C) performance shares for a target
number of shares of the Company’s common stock with a grant date value of
$1.4375 million and with a share price performance target equal to 125% of the
FMV Benchmark, which award will be granted pursuant to, and will be subject to
the terms and conditions of, the Form of Performance Share Agreement attached as
Exhibit C; and (D) performance shares for a target number of shares of the
Company’s common stock with a grant date value of $1.4375 million and with a
share price performance target equal to 135% of the FMV Benchmark, which award
will be granted pursuant to, and will be subject to the terms and conditions of,
an award agreement substantially similar to the Form of Performance Share
Agreement attached as Exhibit C, (ii) an award of restricted stock units equal
in value to $5 million on the date of grant (as determined under the Incentive
Plan), vesting in three equal installments on the first three anniversaries of
the grant date, which restricted stock units will be granted pursuant to, and
will be subject to the terms and conditions of, an award agreement substantially
similar to the Form of Restricted Stock Unit Agreement attached as Exhibit D,
and (iii) an award of restricted stock units equal in value to $1 million on the
date of grant (as determined under the Incentive Plan), vesting on the third
anniversary of the grant date which restricted stock units will be granted
pursuant to, and will be subject to the terms and conditions of, an award
agreement substantially similar to the Form of Restricted Stock Unit Agreement
attached as Exhibit E. All awards will be granted pursuant to, and will be
subject to the terms and conditions of, the Incentive Plan and the applicable
award agreements.

(d) During the Term, you will be eligible to receive annual equity awards
(“Annual Equity Awards”) on terms and conditions that are expected to be
generally consistent with the terms and conditions of awards made to other
senior executives of the Company, but in all cases determined by the
Compensation Committee in its sole discretion. With respect to the 2019 calendar
year, you will be granted an Annual Equity Award with a value of no less than
$1.5 million on the date of grant (as determined under the Incentive Plan),
which grant will be made in January 2020, subject to your continued employment
with the Company at the time of grant. It is expected that the Annual Equity
Awards will be delivered via the flex share program, subject to designated
minimums as determined by the Compensation Committee in its sole discretion. It
is expected that at least 40% of the Annual Equity Awards will be granted as
Performance Shares (as defined in the Incentive Plan). The vesting of the Annual
Equity Awards will be set forth in the applicable award agreements.

(e) You will be subject to share ownership guidelines (“SOGs”) of five times
your then current base salary.    You are expected to comply with this provision
within five years of the date of this Agreement and at all times thereafter
while employed with the Company. The SOGs may change from time to time as
determined by the Nominating and Corporate Governance Committee of the Board in
its sole discretion.

 

2



--------------------------------------------------------------------------------

(f) During the Term, you will be entitled to participate, to the extent eligible
thereunder, in all benefit plans and programs, in accordance with the terms
thereof in effect from time to time, as are generally made available by the
Company to senior management of the Company (including, without limitation, any
health benefits, life insurance and disability insurance), at a level comparable
to other senior management of the Company. In addition, during the Term, the
Company will provide you with the office equipment and network connections
reasonably necessary to enable you to work efficiently from your home, as
determined by the Company.

(g) During and after the Term, you will be entitled to the indemnification by
the Company in accordance with the terms and conditions of the Indemnification
Agreement attached as Exhibit F hereto.

3. Business Expenses. Upon presentation of appropriate documentation, you will
be reimbursed by the Company for reasonable business expenses, in accordance
with Company policies applicable to senior management, in connection with the
performance of your duties hereunder. The Company will also pay up to $15,000
for the reasonable fees and expenses of your legal counsel and tax advisor in
connection with the review and negotiation of this Letter Agreement and other
agreements to be entered substantially contemporaneously in connection
therewith, promptly upon presentation of invoices thereof in reasonable detail.

4. Severance/Termination of Employment/Change in Control.

(a) In the event your employment with the Company pursuant to this Letter
Agreement is terminated other than: (w) due to your death, (x) by you
voluntarily, including without limitation as a result of your non-extension of
the Term as provided in Section 1 (and in any event other than as a result of
your resignation for Good Reason); (y) by the Company as a result of the
Company’s non-extension of the Term as provided in Section 1, or (z) by the
Company as a result of (A) your having a Disability (as defined below), (B) your
willful misconduct, gross misconduct, or gross negligence in the performance of
your duties under this Letter Agreement that is not cured by you within thirty
(30) days after your receipt of written notice given to you by the Company,
(C) your conviction of, or plea of guilty or nolo contendere to, a crime
relating to the Company or any affiliate, or any felony, (D) a material breach
by you of this Letter Agreement, any other material written agreement entered
into between you and the Company, or any material written policy of the Company
signed by you, in each case that is not cured by you within thirty (30) days
after your receipt of written notice given to you by the Company, (E) your
intentional failure or refusal to follow a lawful and proper direction of the
Board, the Company, or the Company’s Chief Executive Officer that is not cured
by you within thirty (30) days after your receipt of written notice given to you
by the Company, or (F) any other conduct by you, whether or not in the course of
performing your responsibilities hereunder, that has or is reasonably likely to
have a material adverse effect on the business, assets or reputation of the
Company ((B) through (F) each a “Cause Event”), subject to your executing and
delivering to the Company within 60 days following the date of such termination
a fully effective waiver and general release in substantially the form attached
to the Letter Agreement as Exhibit A (the “Release”) (which form may be amended
by the Company with such changes as the Company or its counsel determine are
reasonably necessary to support the legality and effectiveness of the Release),
which the Company will provide to you within seven (7) days following the date
of termination, the Company will: (i) continue to pay you in accordance with
this Section 4(a) your base salary for a period of twenty-four (24) months
commencing on the date set forth below in accordance with the usual payroll
practices of the Company, but off the employee payroll; (ii) pay you an amount
equal to two (2) times the average of the annual full-year cash bonuses you
received from the Company for the three (3) completed calendar years prior to
termination (provided that (x) if there have been only two completed calendar
years prior to the termination, the amount shall be calculated using the average
of the cash bonuses for those two years, (y) if there has been only one
completed calendar year prior to termination, the amount shall be calculated
using the cash bonus for that year, and (z) if the termination occurs prior to
the end of the 2019 calendar year, the amount shall be deemed to be the full
amount of the 2019 Incentive)

 

3



--------------------------------------------------------------------------------

(any such amount, the “Average Bonus”), payable in accordance with this
Section 4(a) in twenty-four (24) approximately equal monthly installments
commencing on the date set forth below; (iii) pay you any accrued and earned but
unpaid annual bonus for the prior calendar year that would have been paid but
for such termination, payable when such annual bonus would have otherwise been
paid in accordance with the applicable annual performance incentive plan; and
(iv) if you timely elect to continue health coverage under the Company’s plan in
accordance with COBRA, pay your, your spouse’s and your dependent’s continuation
coverage premiums to the extent, and for so long as you remain eligible for such
continuation coverage under the applicable plan and pursuant to applicable law,
but in no event for more than eighteen (18) months from the date of termination;
provided, that the payments for continuation coverage shall be made only to the
extent that such payments will not (i) subject the Company or any affiliate to
any taxes or other penalties under Section 4980D of the Code or (ii) otherwise
cause a violation of applicable law. Notwithstanding anything herein to the
contrary, payment of the amounts described in subsections (i), (ii) and
(iii) above shall, to the extent required, be subject to the delay provided
under Section 7(a), and in the event that such delay does not apply to the
amounts described in subsection (i) and (ii), then the first payments of such
amounts will made on the sixtieth (60th) day after the date of termination,
which first payment will include payment of any amounts that would otherwise be
due prior thereto. For the avoidance of doubt, this Section 4(a) will apply in
the event that your employment with the Company pursuant to this Letter
Agreement is terminated, whether during or outside of the Change of Control
Protection Period, (x) by the Company other than for a Cause Event or (y) by you
as a result of your resignation for Good Reason.

(b) In the event your employment with the Company pursuant to this Letter
Agreement is terminated (x) by the Company as a result of the Company’s
non-extension of the Term as provided in Section 1, or (y) as a result of your
death or Disability outside the Change in Control Protection Period, subject to
your (or, in the event of your death, your estate) executing and delivering to
the Company within 60 days following the date of such termination a fully
effective copy of the Release, which the Company will provide within seven
(7) days following the date of termination, the Company will: (i) continue to
pay you (or, in the event of your death, your estate) in accordance with this
Section 4(b) your base salary for a period of twelve (12) months commencing on
the date set forth below in accordance with the usual payroll practices of the
Company, but off the employee payroll; (ii) pay you (or, in the event of your
death, your estate) an amount equal to one (1) times the Average Bonus, payable
in accordance with this Section 4(b) in twelve (12) approximately equal monthly
installments commencing on the date set forth below; (iii) pay you (or, in the
event of your death, your estate) any accrued and earned but unpaid annual bonus
for the prior calendar year that would have been paid but for such termination,
payable when such annual bonus would have otherwise been paid in accordance with
the applicable annual performance incentive plan; and(iv) provide you with the
benefits described in Section 4(a)(iv) (provided in the manner described
therein) for up to twelve (12) months from the date of termination.
Notwithstanding anything herein to the contrary, payment of the amounts
described in subsections (i), (ii) and (iii) above shall, to the extent
required, be subject to the delay provided under Section 7(a) in the event of a
termination by the Company due to your having a Disability, and in the event
that such delay does not apply to the amounts described in subsection (i) and
(ii), then the first payments of such amounts will made on the sixtieth (60th)
day after the date of termination, which first payment will include payment of
any amounts that would otherwise be due prior thereto.

(c) In the event your employment with the Company pursuant to this Letter
Agreement is terminated: (x) automatically upon your death, or (y) by the
Company as a result of your having a Disability, in any case, on or within
eighteen (18) months after a Change in Control (as defined in the Incentive Plan
on the date hereof) or within three (3) months prior to a Change in Control that
constitutes a Change in Control Event within the meaning of Section 409A of
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) (the “Change
in Control Protection

 

4



--------------------------------------------------------------------------------

Period”), in lieu of the payments and benefits described in Section 4(b), and
subject to your executing and delivering to the Company within 60 days following
the date of such termination a fully effective copy of the Release, which the
Company will provide to you within seven (7) days following the date of
termination, the Company will: (i) continue to pay you (or, in the event of your
death, your estate) in accordance with this Section 4(c) your base salary for a
period of twenty-four (24) months commencing on the date set forth below in
accordance with the usual payroll practices of the Company, but off the employee
payroll; (ii) pay you an amount equal to two (2) times the Average Bonus,
payable in accordance with this Section 4(c) in twenty-four (24) approximately
equal monthly installments commencing on the date set forth below; (iii) pay you
(or, in the event of your death, your estate) any accrued and earned but unpaid
annual bonus for the prior calendar year that would have been paid but for such
termination, payable when such annual bonus would have otherwise been paid in
accordance with the applicable annual performance incentive plan; and
(iv) provide you with the benefits described in Section 4(a)(iv) (provided in
the manner described therein) for up to eighteen (18) months from the date of
termination. Notwithstanding anything herein to the contrary, payment of the
amounts described in subsections (i), (ii) and (iii) above shall, to the extent
required, be subject to the delay provided under Section 7(a), and in the event
that such delay does not apply to the amounts described in subsection (i) and
(ii), then the first payments of such amounts will made on the sixtieth (60th)
day after the date of termination, which first payment will include payment of
any amounts that would otherwise be due prior thereto.

(d) You will be under no obligation to seek other employment and there will be
no offset against any amounts owing to you under Sections 4(a), (b) or
(c) above, as applicable, on account of any remuneration attributable to any
subsequent employment that you may obtain.

(e) For purposes of this Letter Agreement, “Good Reason” shall mean any of the
following events that are not cured by the Company within thirty (30) days after
the Company’s receipt of written notice from you specifying the event claimed to
be Good Reason (the “Cure Period”): (i) you no longer holding the title of
President (other than at any time that you hold the title of the Chief Executive
Officer of the Company), (ii) a material diminution in your duties, authorities
or responsibilities or the assignment to you of duties or responsibilities that
are materially adversely inconsistent with your then position (other than as a
result of you ceasing to be a director); (iii) a material breach of this Letter
Agreement by the Company; (iv) a requirement by the Company that your principal
place of work be moved to a location more than fifty (50) miles away from its
current location; or (v) the failure of the Company to obtain and deliver to you
a reasonably satisfactory written agreement from any successor to all or
substantially all of the Company’s assets to assume and agree to perform this
Letter Agreement. You shall be required to provide the Company with written
notice of the existence of Good Reason no later than forty-five (45) days after
the date on which you have had, or should have had, actual knowledge of the
event that is alleged to constitute Good Reason, the Company shall notify you no
later than the end of the Cure Period whether it agrees that a Good Reason event
has occurred (and if it has occurred, whether the Company intends to cure it),
and you must actually resign within ninety (90) days of the end of the Cure
Period in order to for such resignation to be considered a resignation for Good
Reason.

(f) For purposes of this Letter Agreement, “Disability” shall mean your having a
permanent and total disability as defined in Section 22(e)(3) of the Code.

(g) Upon termination of your employment hereunder for any reason, all of your
then outstanding equity awards shall be treated as set forth herein or (to the
extent consistent with the foregoing) in the applicable award agreement and the
Company will have no obligations under this Letter Agreement other than as
provided herein and to pay you: (i) any base salary you have earned and accrued
but remains unpaid as of the date of your termination

 

5



--------------------------------------------------------------------------------

of employment, paid in accordance with the usual payroll practices of the
Company; (ii) any unreimbursed business expenses otherwise reimbursable in
accordance with the Company’s policies as in effect from time to time, paid in
accordance with such policies and Section 7(d) below; and (iii) benefits paid
and or provided in accordance with the terms of the applicable plans and
programs of the Company.

(h) You agree that you will provide the Company with not less than sixty
(60) days written notice of your voluntary termination of employment other than
any such termination as a result of your non-extension of the Term as provided
in Section 1 or as a result of your resignation for Good Reason; provided that
the Company may, in its sole discretion, make the date of your voluntary
termination effective earlier than any such notice date.

5. 280G Excise Tax. In the event that you become entitled to payments and/or
benefits provided by this Letter Agreement or any other amounts or benefits in
the “nature of compensation” (whether pursuant to the terms of this Letter
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of the Code or any person affiliated with the
Company or such person) as a result of such change in ownership or effective
control of the Company (collectively the “Company Payments”), and if such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed by
any taxing authority) the amount of any Company Payments will be automatically
reduced to an amount one dollar less than an amount that would subject you to
the Excise Tax; provided, however, that the reduction will occur only if the
reduced Company Payments received by you (after taking into account all
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by you minus
(i) the Excise Tax payable with respect to such Company Payments and (ii) all
other applicable federal, state and local income, social security and other
taxes on such Company Payments. If such reduction is to be effective, the
Company Payments shall be reduced in the following order: (a) any cash severance
based on salary or bonus, (b) any other cash amounts payable to you, (c) any
benefits valued as “parachute payments” within the meaning of Code
Section 280G(b)(2); (d) acceleration of vesting of any stock option or similar
awards for which the exercise price exceeds the then fair market value, and
(e) acceleration of vesting of any equity not covered by clause (d) above.

6. Restrictive Covenants. You acknowledge and agree that simultaneously with the
execution of this Letter Agreement, you have executed the Company’s Proprietary
Information and Non-Competition Agreement substantially in the form attached
hereto as Exhibit G.

7. Code Section 409A.

(a) Notwithstanding any provision to the contrary in this Letter Agreement, a
termination of your employment will not be deemed to have occurred for purposes
of any provision of this Letter Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Letter Agreement,
references to a “termination” or “termination of employment” will mean
separation from service. If you are deemed on the date of termination of your
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology
set forth in Code Section 409A, then with regard to any payment or the providing
of any benefit that constitutes “non-qualified deferred compensation” pursuant
to Code Section 409A, such payment or benefit will not be made or provided prior
to the earlier of (i) the expiration of the six-month period measured from the
date of your separation from service or (ii) the date of

 

6



--------------------------------------------------------------------------------

your death. On the first day of the seventh month following the date of your
separation from service or, if earlier, on the date of your death, all payments
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) will be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Letter Agreement will be paid or provided in accordance with the
normal payment dates specified for them herein in each case without interest.

(b) If you (or your representative) inform the Company that any provision of
this Letter Agreement would cause you to incur any additional tax or interest
under Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company will consider in good faith reforming such provision,
after consulting with and receiving your approval (which will not be
unreasonably withheld); provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to you of
the applicable provision without violating the provisions of Code Section 409A.

(c) The parties agree that this Letter Agreement shall be interpreted to be
exempt from or comply with Code Section 409A and all provisions of this Letter
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. In no event will the
Company be liable for any additional tax, interest or penalties that may be
imposed on you by Code Section 409A or any damages for failing to comply with
Code Section 409A or the provisions of this Section 7.

(d) Any reimbursement of costs and expenses provided for under this Letter
Agreement shall be made no later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.

(e) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect.

(f) With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.

(g) Whenever a payment under this Letter Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(h) With respect to the provisions of this Letter Agreement providing for your
indemnification by the Company and/or the payment or advancement of costs and
expenses associated with indemnification, any such amounts shall be paid or
advanced to you only in a manner and to the extent that such amounts are exempt
from the application of Code Section 409A in accordance with the provisions of
Treasury Regulation 1.409A-1(b)(10).

8.Directors and Officers Liability Insurance. While you are employed by the
Company hereunder and while potential liability exists thereafter, the Company
will cover you under the Company’s directors’ and officers’ liability insurance
on the same basis as other directors and senior management of the Company, which
liability insurance shall at all times provide coverage in an amount that is
reasonable and customary for companies of a similar size in the Company’s
industry.

 

7



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) The Company may withhold from any and all amounts payable to you such
federal, state, local and all other taxes as may be required to be withheld
pursuant to any applicable laws or regulations.

(b) You represent and warrant to the Company that you have no written employment
agreement or any other written agreement or other understanding of any nature
whatsoever with your employer immediately preceding the entering into this
Letter Agreement (or any other former employer) that would prohibit you from
entering into this Letter Agreement. Accordingly, you represent and warrant that
you are legally able to enter into this Letter Agreement and accept employment
with the Company; that you are not prohibited by the terms of any agreement,
understanding, law or policy from entering in this Letter Agreement; and that
the terms hereof and of the Proprietary Information and Non-Competition
Agreement will not and do not violate or contravene the terms of any agreement,
understanding, law or policy to which you are or may be a party, or by which you
may be bound or subject. Notwithstanding anything else herein, this Letter
Agreement is personal to you and neither the Letter Agreement nor any rights
hereunder may be assigned by you.

(c) This Letter Agreement shall be construed, enforced and interpreted in
accordance with and governed by the internal laws of the State of New York,
without reference to rules relating to conflicts of laws (whether of the State
of New York or any other jurisdiction) which would result in the application of
the laws of any other jurisdiction.

(d) Effective as of the Effective Date, this Letter Agreement contains the
entire agreement of the parties relating to the subject matter hereof, and
supersedes in its entirety any and all prior agreements, understandings or
representations relating to the subject matter hereof other than any equity
award agreements entered into on or prior to the date hereof and the Proprietary
Information and Non-Competition Agreement.

(e) No modifications of this Letter Agreement will be valid unless made in
writing and signed by the parties hereto.

10. Arbitration. Any controversy or claim arising out of or relating to this
Letter Agreement or your employment with the Company shall be settled by
arbitration in New York, New York administered by the American Arbitration
Association (“AAA”) under its Commercial Arbitration Rules. The arbitration
shall be arbitrated by a single arbitrator mutually selected by you and the
Company, with the AAA to appoint the arbitrator in the event that the parties
are unable to agree on the selection within thirty days following the initiation
of the arbitration. Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome
(a) each party shall pay all its own costs and expenses, including without
limitation its own legal fees and expenses, and (b) joint expenses shall be
borne equally among the parties.

11. Recoupment. Notwithstanding anything to the contrary in this Letter
Agreement or any equity or other compensation award agreement between you and
the Company, you hereby acknowledge and agree that all compensation paid to you
by the Company, whether in the form of cash, the Company’s common stock or any
other form of property, will be subject to any compensation recapture policies
established by the Board (or any committee thereof) from time to time, in its
sole discretion, in order to comply with law, rules or

 

8



--------------------------------------------------------------------------------

other regulatory requirements applicable to the Company or its employees
including without limitation any such policy that is intended to comply with
(i) The Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
and regulations promulgated thereunder and (ii) the Remuneration Code published
by the UK Financial Services Authority.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

Very truly yours, MARKETAXESS HOLDINGS INC. By:  

/s/ Richard M. McVey

  Name: Richard M. McVey   Title:   Chief Executive Officer

 

Accepted and Agreed:

/s/ Christopher R. Concannon

Christopher R. Concannon Date: January 7, 2019

 

10



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND GENERAL RELEASE

[DATE]

[NAME and ADDRESS]

Dear [insert name]:

This Waiver and General Release (this “Agreement”) serves to memorialize the
terms of the termination of your employment with MarketAxess Holdings
Inc.(“MarketAxess”). The terms of this Agreement, including your right to the
payments and benefits referred to in Paragraph 2 below, are contingent upon and
subject to your executing and not revoking this Agreement. As used in this
Agreement, the terms “you” and “your” refer to [insert name].

1 Termination of Employment.

You hereby acknowledge and agree that your employment with MarketAxess was
terminated effective [DATE] (the “Termination Date”), and that after the
Termination Date you will not represent yourself as being an employee, officer,
agent or representative of MarketAxess for any purpose. The Termination Date
will be the termination date of your employment for purposes of participation in
and coverage under all benefit plans and programs sponsored by or through
MarketAxess, except as otherwise provided in this Agreement.

2 Severance Payments and Benefits.

Subject to your full compliance with all of your obligations under this
Agreement, including but not limited to the covenants contained in Paragraphs 3
and 4, in addition to payment of all unpaid vested compensation and benefits
earned by you through the Termination Date ((a)-(d) below, the “Severance
Benefits”):

(a) You will continue to be paid your current semi-monthly pay of
[                ] ($[                ]) per pay period (less standard
applicable tax withholdings and other deductions required by law), for a period
of [    ] 1 months from the Termination Date;

(b) You will be entitled to an amount equal to [                ]
($[                ]) 2, payable in equal monthly installments (less standard
applicable tax withholdings and other deductions required by law), for a period
of [    ] 3 months from the Termination Date;

 

 

1 

Insert applicable period from Section 4 of the Employment Agreement for payment
of base salary continuation.

2 

Insert amount based on applicable multiple for Average Bonus in accordance with
Section 4 of the Employment Agreement.

3 

Insert applicable period from Section 4 of the Employment Agreement for payment
of Average Bonus.

 

11



--------------------------------------------------------------------------------

(c) You will be paid any accrued and earned but unpaid annual bonus for
[                ]4 that would have been paid but for your termination of
employment, payable when such annual bonus would have otherwise been paid to you
in accordance with the applicable annual performance incentive plan; and

(d) If you timely elect to continue health coverage under the [NAME OF HEALTH
PLAN] (the “Health Plan”) in accordance with COBRA, MarketAxess will pay your,
your spouse’s and your dependent’s continuation coverage premiums to the extent,
and for so long as you remain eligible for such continuation coverage under the
Health Plan and pursuant to applicable law, but in no event for more than
[                ]5 months from the Termination Date; provided, that the
payments for such continuation coverage shall be made only to the extent that
such payments will not (i) subject MarketAxess or any affiliate to any taxes or
other penalties under Section 4980D of the Code or (ii) otherwise cause a
violation of applicable law.

3 Employee’s General Release and Waiver.

(a) YOU HEREBY RELEASE MARKETAXESS AND ALL OF ITS AFFILIATES, AND ITS AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY REFERRED TO HEREIN AS THE “RELEASEES”), JOINTLY AND
SEVERALLY, FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHICH YOU OR YOUR HEIRS,
SUCCESSORS OR ASSIGNS HAVE OR MAY HAVE AGAINST ANY RELEASEE ARISING ON OR PRIOR
TO THE DATE THAT YOU EXECUTE THIS AGREEMENT AND ANY AND ALL LIABILITY WHICH ANY
SUCH RELEASEE MAY HAVE TO YOU, WHETHER DENOMINATED CLAIMS, DEMANDS, CAUSES OF
ACTION, OBLIGATIONS, DAMAGES OR LIABILITIES ARISING FROM ANY AND ALL BASES,
HOWEVER DENOMINATED, INCLUDING BUT NOT LIMITED TO CLAIMS FOR WRONGFUL DISCHARGE,
ACCRUED BONUS OR INCENTIVE PAY, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAMILY AND MEDICAL LEAVE ACT OF
1993, TITLE VII OF THE UNITED STATES CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 1981,
WORKERS ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE NEW YORK HUMAN RIGHTS
LAW, INCLUDING NEW YORK EXECUTIVE LAW § 296, § 8-107 OF THE ADMINISTRATIVE CODE
AND CHARTER OF NEW YORK CITY OR ANY OTHER FEDERAL, STATE, OR LOCAL LAW AND ANY
WORKERS’ COMPENSATION OR DISABILITY CLAIMS UNDER ANY SUCH LAWS. THIS RELEASE IS
FOR ANY AND ALL CLAIMS, INCLUDING BUT NOT LIMITED TO CLAIMS ARISING FROM AND
DURING YOUR EMPLOYMENT RELATIONSHIP WITH RELEASEES OR AS A RESULT OF THE
TERMINATION OF SUCH RELATIONSHIP. NOTWITHSTANDING ANY PROVISION CONTAINED IN
THIS AGREEMENT, THIS RELEASE IS NOT INTENDED TO INTERFERE WITH YOUR RIGHT TO
FILE A CHARGE WITH THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY STATE
HUMAN RIGHTS COMMISSION IN CONNECTION WITH ANY CLAIM YOU BELIEVE YOU MAY HAVE
AGAINST ANY OF THE RELEASEES. HOWEVER, BY EXECUTING THIS AGREEMENT, YOU HEREBY
WAIVE THE RIGHT TO RECOVER IN ANY PROCEEDING YOU MAY BRING BEFORE THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION OR ANY STATE HUMAN RIGHTS COMMISSION OR IN ANY
PROCEEDING BROUGHT BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY STATE
HUMAN RIGHTS COMMISSION ON YOUR BEHALF. THIS RELEASE IS FOR ANY RELIEF, NO
MATTER HOW DENOMINATED, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE RELIEF, WAGES,
BACK PAY, FRONT PAY, COMPENSATORY DAMAGES, OR PUNITIVE DAMAGES. THIS RELEASE
SHALL NOT APPLY TO ANY OBLIGATION OF MARKETAXESS PURSUANT TO THIS AGREEMENT.

 

4 

Insert calendar year prior to year of termination.

5 

Insert applicable period from Section 4 of the Employment Agreement for
continuation coverage.

 

12



--------------------------------------------------------------------------------

YOU ACKNOWLEDGE THAT THE SEVERANCE BENEFITS THAT YOU WILL RECEIVE UNDER
PARAGRAPH 2 OF THIS AGREEMENT REPRESENT GOOD AND VALUABLE CONSIDERATION FOR YOUR
ENTERING INTO THIS AGREEMENT TO WHICH YOU OTHERWISE DID NOT HAVE A RIGHT.

(b) In the event there is presently pending any action, suit, claim, charge or
proceeding with any federal, state or local court or agency relating to any
claim within the scope of Paragraph 3(a), or if such a proceeding is commenced
in the future, you shall, to the extent permitted by law, promptly withdraw it,
with prejudice, to the extent that you have the power to do so.

(c) Nothing in this Agreement shall affect your vested rights, if any, to any
equity award granted to you under the MarketAxess equity incentive plan(s). Your
rights to benefits under any such plan(s) will be determined in accordance with
the terms of such plan(s) and your award agreements.

(d) Nothing in this Agreement shall affect your vested rights, if any, to
retirement benefits under any 401(k) retirement plan(s) offered by MarketAxess.
Your rights to benefits under any such 401(k) plan(s) and any other employee
benefits plans will be determined in accordance with the terms of such plans.

(e) Nothing in this Agreement shall affect your eligibility for indemnification
in accordance with MarketAxess’s certificate of incorporation, bylaws or other
corporate governance document, or any indemnification agreement with
MarketAxess, or any applicable insurance policy, with respect to any liability
you incurred or might incur as an employee, officer or director of MarketAxess.

(f) You will receive payment for any accrued, unused vacation days.

4 Other Agreements.

(a) Return of Documents. You agree that on or before [                ], 20___,
you will return to MarketAxess all property and all information concerning the
business of MarketAxess in your possession, custody or control that has been
furnished to you or is held by you, at your office, residence or elsewhere, and
shall not retain any copies, duplicates, reproductions or excepts thereof. If
necessary, arrangements will be made by MarketAxess to ship MarketAxess property
from your home to MarketAxess at no cost to you.

(b) Compliance with Existing Agreements. You agree to comply with the
confidential information statement and the intellectual property, and
non-competition agreement that you previously executed which shall remain in
full force and effect and which are expressly incorporated herein.

(c) Non-Disparagement. You shall not make any public statements, encourage
others to make statements or release information intended to disparage or defame
MarketAxess, any of its affiliates or any of their respective directors or
officers. Notwithstanding the foregoing, nothing in this Paragraph 4(c) shall
prohibit you from making truthful statements when required by order of a court
or other body having jurisdiction or as required by law.

 

13



--------------------------------------------------------------------------------

(d) Future Cooperation. You agree to reasonably cooperate with MarketAxess and
its counsel (including attending meetings) with respect to any claim, arbitral
hearing, lawsuit, action or governmental or other investigation relating to the
conduct of the business of MarketAxess or its affiliates and agree to provide
full and complete disclosure to MarketAxess and its counsel in response to any
inquiry in connection with any such matters, without further compensation
(except as to reasonable out-of-pocket expenses actually incurred by you in
complying with this provision) and agree to cooperate with any other reasonable
inquiry of MarketAxess.

(e) Forfeitures in Event of Breach. You acknowledge and agree that,
notwithstanding any other provision of this Agreement, in the event this
Agreement does not become effective as provided in Paragraph 9, below, or you
materially breach any of your obligations under Paragraphs 3 or 4 of this
Agreement, you shall forfeit your right to receive the Severance Benefits that
have not been paid or provided to you as of the date of such forfeiture and you
shall be liable to MarketAxess for liquidated damages in the amount of the
consideration already paid pursuant to Paragraph 2, above.

5 Remedies.

You acknowledge and agree that the covenants, obligations and agreements
contained in Paragraph 4 herein relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause MarketAxess irreparable injury for which adequate
remedies are not available at law. Therefore, you agree that MarketAxess shall
be entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond or any other security) as a court of
competent jurisdiction may deem necessary or appropriate to restrain you from
committing any violation of such covenants, obligations or agreements. These
injunctive remedies are cumulative and in addition to any other rights and
remedies MarketAxess may have. MarketAxess and you hereby irrevocably submit to
the exclusive jurisdiction of the courts of New York, and the Federal courts of
the United States of America, in each case located in New York City, in respect
of the injunctive remedies set forth in this Paragraph 5 and the interpretation
and enforcement of this Paragraph 5 insofar as such interpretation and
enforcement relate to any request or application for injunctive relief in
accordance with the provisions of this Paragraph 5, and the parties hereto
hereby irrevocably agree that (a) the sole and exclusive appropriate venue for
any suit or proceeding relating solely to such injunctive relief shall be in
such a court, (b) all claims with respect to any request or application for such
injunctive relief shall be heard and determined exclusively in such a court,
(c) any such court shall have exclusive jurisdiction over the person of such
parties and over the subject matter of any dispute relating to any request or
application for such injunctive relief, and (d) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to an application for such injunctive relief in
a suit or proceeding brought before such a court in accordance with the
provisions of this Paragraph 5, provided that MarketAxess may seek to enforce
any such injunctive relief in any court of competent jurisdiction.

6 No Admission.

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by MarketAxess or its affiliates.

7 Heirs and Assigns.

The terms of this Agreement shall be binding on the parties hereto and their
respective successors and assigns.

 

14



--------------------------------------------------------------------------------

8 General Provisions.

(a) Integration. This Agreement constitutes the entire understanding of
MarketAxess and you with respect to the subject matter hereof and supersedes all
prior understandings or agreements, written or oral between you and MarketAxess
except for those agreements that are expressly incorporated herein. The terms of
this Agreement may be changed, modified or discharged only by an instrument in
writing signed by the parties hereto. A failure of MarketAxess or you to insist
on strict compliance with any provision of this Agreement shall not be deemed a
waiver of such provision or any other provision hereof. In the event that any
provision of this Agreement is determined to be so broad as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable.

(b) Choice of Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the internal laws of the State of New York,
without reference to rules relating to conflicts of laws (whether of the State
of New York or any other jurisdiction) which would result in the application of
the laws of any other jurisdiction.

(c) Construction of Agreement. The rule of construction to the effect that
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor or against either
party.

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which counterpart,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

9 Knowing and Voluntary Waiver.

You acknowledge that you received a copy of this Agreement on [DATE] and that
you reviewed and understand all of its provisions. You acknowledge that you have
been advised to consult with an attorney prior to executing this Agreement, and
you have been given the opportunity to consider this Agreement for 21 days. You
further acknowledge that by your free and voluntary act of signing below, you
agree to all terms of this Agreement and intend to be legally bound thereby.

If you wish to enter into this Agreement, you must sign it and return it to
MarketAxess Holdings Inc., 55 Hudson Yards, 15th Floor, New York, NY 10001,
Attention: Head of Human Resources, no earlier than your Termination Date and no
later than [DATE].

This Agreement shall not become effective until the eighth (8th) day following
the date on which you sign this Agreement (“Effective Date”). You may at any
time prior to the Effective Date revoke this Agreement delivering a notice in
writing of such revocation to MarketAxess Holdings Inc., 55 Hudson Yards, 15th
Floor, New York, NY 10001, Attention: Head of Human Resources. In the event you
revoke this Agreement prior to the eight (8th) day after the execution thereof,
this Agreement, and the promises contained herein shall become null and void.

 

MARKETAXESS HOLDINGS INC. By:  

 

  Name:   Title:

 

15



--------------------------------------------------------------------------------

ACCEPTED:  

 

  insert name

Acknowledgment

On the __ day of ______, 20__, before me personally came [insert name], to me
known and known to be to be the person described herein, and who executed, the
foregoing Waiver and General Release, and duly acknowledged to me that he
executed the same.

 

 

Notary Public

Date: _________________________

Commission Expires: ____________________

 

 

16



--------------------------------------------------------------------------------

Exhibit B

Form of Stock Option Agreement



--------------------------------------------------------------------------------

Exhibit C

Form of Performance Share Agreement



--------------------------------------------------------------------------------

Exhibit D

Form of Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

Exhibit E

Form of Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

Exhibit F

Indemnification Agreement



--------------------------------------------------------------------------------

Exhibit G

Proprietary Information and Non-Competition Agreement